COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  TIMOTHY FONSECA,                               §             No. 08-19-00227-CR

                            Appellant,           §                Appeal from the

  v.                                             §              243rd District Court

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                             State.              §             (TC# 20180D02567)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 31, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joe A. Spencer, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before March 31, 2020.


       IT IS SO ORDERED this 2nd day of March, 2020.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.